Double Patenting


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 5-7, 9-11, and 12-15 are allowable over the prior art based on the subject matter.  However, the double patenting rejection has to be overcome.
The following is a statement of reasons for the indication of allowable subject matter:  none of the references used singularly or in combination teach or fairly a flexible display panel is disposed on a first surface of each of the plurality of multi-joint portions and second surface, opposite to the first surface, of each of the plurality of multi-joint portions. Plural references discloses a flexible display that have the multi-joint portions as recited however, there is no references disclosing the flexible display panel having the second surface as recited.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-7, 9-10, and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,775,848. Although the claims at issue are not identical, they are not patentably distinct from each other because the both recite a flexible/rollable display apparatus that is wound in a third and fourth direction exposing a first or second surface of the display panel respectively.
Application 17/016559
Patent 10,775,848
A flexible display apparatus comprising (claim 1)
A rollable display apparatus comprising (claim 1)

a main body portion extending in a first direction and comprising a metallic material (claim 1)
 a flexible display panel protruding from an outer surface of the main body portion, and
including a first edge and a second edge which is opposite the first edge (claim 1)
 a flexible display panel protruding from an outer surface of the main body portion, and
including a first edge and a second edge which is opposite the first edge (claim 1)
wherein a first end of the flexible display panel is connected to the main body portion (claim 1)
wherein a first end of the flexible display panel is connected to the main body portion (claim 1)
a plurality of support portions extending in the first direction, wherein the plurality of support portions is attached to a bottom surface of the flexible display panel (claim 1)
a plurality of support portions, including an end support portion which is a farthest support portion among the plurality of support portions from the main body portion (claim 1) and wherein the flexible display panel is disposed over both surfaces of each of the support portions (claim 1)
a plurality of multi-joint portions connecting two support portions disposed nearby (claim 1)
a plurality of joint portions provided between the respective plurality of support potions (claim 2)

wherein the flexible display panel is disposed on a first surface of each of the plurality of multi-joint portions and a second surface, opposite to the first surface, of each of the plurality of multi-joint portions. (claim 1)
wherein the flexible display panel is wrapped around an edge of the end support to portion and continues to extend toward the main body portion such that a second end, opposite to the first end, of the flexible display panel is connected to the main body portion, and wherein the flexible display panel is disposed over both surfaces of each of the support portions (claim 1), wherein the flexible display panel is spirally wound in two directions (claim 8)



     While the language is not identical the limitations both recite the same features of the flexible display is to be disposed on both surfaces of the support portions/multi-joint portions of the panel, and has the capability of being wound around the main body in a third and fourth (two) directions such that the flexible display panel is exposed when wound.   
wherein there is a plurality of extension portions, and the plurality of extension portions are respectively included In each of the plurality of support portions (claim 5)
wherein there is a plurality of extension portions, and the plurality of extension portions are respectively included In each of the plurality of support portions (claim 6)
wherein there is a plurality of magnets, and the plurality of magnets are respectively 

 portion includes a magnet that attaches the flexible display panel to the main body portion, to wherein the flexible display panel is mounted on the outer surface of the main body portion when the flexible display panel is spirally wound (claim 7)
wherein each of the support portions includes an extension portion extending from each of the support portion and beyond the first edge or the second edge of the flexible display panel, and the extension portion includes a magnet that attaches the flexible display panel to the main body portion, to wherein the flexible display panel is mounted on the outer surface of the main body portion when the flexible display panel is spirally wound (claim 1)
wherein the main body portion further comprises a fingerprint scanner to scan a fingerprint of a user and to control power of the flexible display apparatus (claim 9)
wherein the main body portion further comprises a fingerprint scanner to scan a fingerprint of a user and to control power of the flexible display apparatus (claim 9)
wherein a cross-section of the main body portion, which is perpendicular to the first direction of the main body portion, has a polygonal shape having rounded corners (claim 10)
wherein a cross-section of the main body portion, which is perpendicular to the first direction of the main body portion, has a polygonal shape having rounded corners (claim 10)

a display area for displaying an image; and a peripheral area that includes a driving circuit chip and a flexible printed circuit board for supplying power from the power source portion and an electric signal from the controller to the display area, and is disposed in the main body portion (claim 12)
wherein the main body portion comprises a power source portion and a controller, and the flexible display panel comprises:
a display area for displaying an image; and a peripheral area that includes a driving circuit chip and a flexible printed circuit board for supplying power from the power source portion and an electric signal from the controller to the display area, and is disposed in the main body portion (claim 11)
wherein each of the support portions to has stronger rigidity than that of the flexible display panel (claim 13)
wherein each of the support portions to has stronger rigidity than that of the flexible display panel (claim 12)
wherein the plurality of support portions do not directly contact each other (claim 14)
wherein the plurality of support portions do not directly contact each other (claim 13)
wherein each of the  multi-joint portions extends from the first edge to the second edge along the first direction (claim 15)
wherein each of the joint portions extends from the first edge to the second edge along the first direction (claim 4)


     While the language is not identical the limitations both recite the same features of the flexible display is to be disposed on both surfaces of the support portions/multi-joint portions of the panel, and has the capability of being wound around the main body in a third and fourth (two) directions such that the flexible display panel is exposed when wound.   





Pertinent Prior Art	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SEO et al. (US2015/0220119) discloses a flexible display panel having a main body portion wherein the flexible display panel can be wound in a first direction and a second direction opposite to the first direction (see Figs. 3, 8-10).
LI (US2018/0181233) discloses a flexible display screen having a double sided display screen having a first display surface and a second display surface that is capable of being bent to create a first display region and a second display region (see paragraphs 47-53; Figs. 1-5).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






								/ADE/                                                                    Examiner, Art Unit 2625                                                                                                                                    /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625